DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 16-20, in the reply filed on December 9, 2020 is acknowledged.
Accordingly, claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 9, 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 27, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the perforated structure" in line 2 of claim 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is rejected based on its dependency upon rejected claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3, 7, 10-12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (US Pub 2012/0266813).
In re claim 1, Hong discloses an evaporation mask, comprising: a plurality of evaporation regions (i.e. 125) arranged in an array, each of the plurality of evaporation regions being integrally formed as an opened structure; and a blocking region (i.e. 122) disposed to surround each of the evaporation regions to separate adjacent evaporation regions, the blocking region being provided with a plurality of via holes (i.e. see at least paragraphs 0046-0069; Figures 1-3).
In re claim 2, Hong discloses wherein the plurality of via holes is disposed in an area of the blocking region close to each of the evaporation regions (i.e. see at least paragraphs 0046-0069; Figures 1-3).
In re claim 3, Hong discloses wherein the plurality of holes is configured to penetrate through the blocking region (i.e. see at least paragraphs 0046-0069; Figures 1-3).
In re claims 7 and 18, Hong discloses wherein each cross section of the plurality of via holes taken along a direction parallel to the evaporation mask has a shape comprising at least a polygon (i.e. see at least paragraphs 0046-0069; Figures 1-3).
In re claim 10, Hong discloses wherein a shape of each of the evaporation regions comprises at least a polygon (i.e. see at least paragraphs 0046-0069; Figures 1-3).
In re claim 11, Hong discloses wherein a shape a shape of the perforated structure in the evaporation region is identical to that of a common layer to be evaporated (i.e. see at least paragraphs 0046-0069; Figures 1-3).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US Pub 2012/0266813).
In re claims 5 and 17, Hong discloses the claimed invention except for wherein each cross section of the plurality of via holes taken along a direction parallel to the evaporation mask has a maximum size which is in a range from 30 microns to 60 microns. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein each cross section of the plurality of via holes taken along a direction parallel to the evaporation mask has a maximum size which is in a range from 30 microns to 60 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 105 USPQ 233.
In re claim 6, Hong discloses the claimed invention except for wherein an interval of the plurality of via holes is in a range from 30 microns to 40 microns. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have wherein an interval of the plurality of via holes is in a range from 30 microns to 40 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 4, 8, 9, 16, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY HO whose telephone number is (571)270-1432.  The examiner can normally be reached on 9AM - 5PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817